Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00496-CV

                   IN THE INTEREST OF M.A.S.L. and K.J.L., Children

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01773
                     Honorable Charles E. Montemayor, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s order terminating
appellant Manuel L.’s parental rights to M.A.S.L. and K.J.L. is REVERSED. We RENDER
judgment denying the Texas Department of Family and Protective Services’ petition to terminate
appellant’s parental rights to M.A.S.L. and K.J.L. Because appellant is indigent, no costs are
assessed.

       SIGNED December 19, 2018.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice